Citation Nr: 0506163	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran has recognized service from November 25, 1941 to 
January 15, 1943 and from May 5, 1945 to May 16, 1945.  The 
veteran died on September [redacted], 1977.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in September 1977.  The death 
certificate lists the cause of death as renal failure due to 
pyelonephritis, chronic.

3.  At that time of his death, service-connection was not in 
effect for any disability.

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 
3.159 (West 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant has been provided with a copy of the appealed 
October 2002 rating decision, a May 2003 statement of the 
case (SOC), and a supplemental statement of the case (SSOC) 
dated in April 2004 that discussed the pertinent evidence, 
and the laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified her of the 
evidence needed by the appellant to prevail on her claims.  

In addition, in May 2002 and September 2003 letters, the RO 
notified the appellant of the evidence needed to substantiate 
her claims, and offered to assist her in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The appellant was also informed of what she could 
do to help with her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letters dated in May 2002 and 
September 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, VA has associated with the 
claims folder the veteran's available service medical 
records, and private treatment records.  The veteran has not 
identified any additional evidence pertinent to her claim, 
not already of record, and there are no additional records to 
obtain.  Moreover, as noted above, the appellant has been 
informed of the type of evidence necessary to substantiate 
her claim, as well as the respective responsibilities of 
himself and VA as it pertains to her claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Finally, the appellant has had 
ample opportunity to present evidence and argument in support 
of her appeal.  As she has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Laws/Regulations

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).




Analysis

The veteran died in September 1977.  The death certificate 
listed the cause of death as renal failure; pyelonephritis, 
chronic.  At that time of his death, service connection was 
not in effect for any disability.

During his lifetime, the veteran did submit a claim for 
service connection for fracture, second lumbar vertebrae 
(spinal column), however, this was denied by a July 1963 
rating decision and confirmed by an April 1964 Board 
decision.  The veteran never presented a claim for renal 
failure and/or pyelonephritis, chronic.  The Board notes that 
there are no available service medical records and that 
Western Visayas Medical Center asserted, in July 2001 and 
September 2002, that the veteran's medical records are no 
longer available.  

The Board acknowledges the appellant's July 2002 contention 
that the veteran fell sick while in service with malaria and 
beriberi in May 1942 and in November 1942 he got sick with 
dysentery and typhoid fever.  The appellant has also 
submitted lay statements that the veteran injured his back 
while in service.  Additionally, in her January 2003 notice 
of disagreement the appellant stated that the veteran was 
sick with beriberi and he fractured his spinal cord while 
being held as a POW.  Following his period of service the 
appellant asserts that the veteran's sickness worsened and 
that his legs swelled until he could hardly walk; he had 
impaired urination and a painful pelvis.  She states that the 
veteran related that these conditions were related to his 
spinal chord injury.  The appellant again submitted, in 
September 2003, that the veteran injured his spinal chord, 
which aggravated such that his urination was impaired and 
urinal deficiency; he also suffered swelling of the legs that 
was suspected to be attributed to beriberi.  However, the 
Board notes that the RO held in July 1963, which was upheld 
by an April 1964 Board decision, that the veteran was not 
entitled to service connection for fracture, second lumbar 
vertebrae with kyphosis.  Moreover, the Board finds that 
there is no competent medical evidence of record establishing 
a relationship between the cause of the veteran's death and 
any injury or incident associated with his period of active 
duty service.   

The appellant's personal opinions, offered without the 
benefit of medical training or expertise, is not competent 
evidence required to determine an etiologic relationship 
between the cause of the veteran's death and service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent some indication that she is a trained medical 
professional, a bystander's personal opinion is not competent 
medical evidence.  Id.  In conclusion, the Board finds that 
the evidence for and against the appellant's claim is not so 
evenly balanced as to require resolution of doubt in her 
favor.  38 U.S.C.A. § 5107(b).  There is simply no competent 
evidence linking the cause of the veteran's death to any 
service-connected disability or to his period of active duty 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


